DETAILED ACTION
Claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is:
“a real-time speech transcribing tool … configured to receive audio data sent by the service server, determine current to-be-transcribed audio data …” in claim 14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a processor as the corresponding structure described in [0010] of the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 19 recites the limitation “the client” in its fourth line. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, 6, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilson (US 2020/0051582 A1).
For claim 1, Gilson discloses an information processing method, applied to a client (Gilson: [0024] — processing information at a computing device (client)), comprising:
receiving a transcript and a sentence identifier of the transcript sent by a service server (Gilson: [0024] — having a second transcript which may be generated using a computing device at a different location (such as a server); [0029] — transmitting a second transcript to a synchronizer (located at the first device by FIG. 3); [0047] — a time-coded second transcript (the timecode indicating sentence identifiers)); 5and
reading a local sentence identifier, and when the received sentence identifier is the same as the local sentence identifier, updating a displayed caption content corresponding to the local sentence identifier with the transcript (Gilson: [0024] — having a first transcript at the local device along with its timecoded information (its timecoded information being the sentence identifier); [0029] — “[t]he caption data 331 may include one or more words of the second transcript 325 associated with matching timecodes of the first transcript 315” indicating a generation of caption data with the second transcript based on matched sentence identifiers of the first and second timecodes; [0054] — causing the caption to be displayed).
For claim 5, claim 1 is incorporated and Gilson discloses the method, wherein the updating the displayed caption content corresponding to the local sentence identifier with the transcript, comprises:
replacing the displayed caption content corresponding to the local sentence identifier with the transcript (Gilson: [0029] — “[t]he caption data 331 may include one or more words of the second transcript 325 associated with matching timecodes of the first transcript 315” indicating a generation of caption data with the second transcript based on matched sentence identifiers of the first and second timecodes).
For claim 6, claim 1 is incorporated and Gilson discloses the method, wherein the client is a client of a real-time interactive application, and the real-time interactive application comprises at least one of an 20instant messaging application, a multi-media conference application, a live video application and a group chat interactive application (Gilson: [0021] — providing data for an interactive service that’s transmitted to a client such as a chat messaging service (instant messaging application)).
As for claim 20, electronic device claim 20 and method claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step. Gilson in [0023] provides one or more processors as well as instructions stored on a computer-readable memory, suitable to read upon the limitations of this claim. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to method claim 1.
As for claim 22, computer program product claim 22 and method claim 1 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Gilson in [0023] provides such non-transitory computer-readable storage medium suitable to read upon the limitations of this claim. Accordingly, claim 22 is similarly rejected under the same rationale as applied above with respect to method claim 1.
Allowable Subject Matter
Claims 2, 3, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-18, 21 and 23 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 7, the prior art taken alone or in combination 
fail to teach, inter alia, an information processing system which updates a sentence identifier of a transcript based on a change of an audio data that is to be transcribed.
Claim 7 is hereby allowable over the prior art of record.
Dependent claims 8, 9, 10, 11, 12, 13 and 14 depend on claim 7 and are hereby also allowable over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 15, the prior art taken alone or in combination 
fail to teach, inter alia, an information processing method which displays a second transcript received from a second server to update a first transcript received from a first server when a second sentence identifier associated with the second transcript is the same as a first sentence identifier associated with a first transcript.
Claim 15 is hereby allowable over the prior art of record.
Dependent claims 16, 17, 18, 21 and 23 depend on claim 15 and are hereby also allowable over the prior art of record based on their dependence on an allowable base claim.
Claim 19 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Levit et al (U.S. 11,347,379 B1) provides teaching for remote systems which may generate transcripts as well as timestamps indicating the start and end of various portions of the transcripts (Col 7 lines 14-21) as well as storing identifiers that are associated with captions at a remote server (Col 7 lines 56-63).
Abkairov (US 2017/0085696 A1) provides teaching for a server which sends transcriptions to a client application on a user terminal [0055].
AHN et al (US 2018/0052831 A1) provides teaching for the provision of a transcript to replace a previously displayed transcript on a client device [0057].
Agarwal et al (US 2021/0343291 A1) provides teaching for the presence of a sentence identification within a transcript serving the purpose of replacing an erroneous transcription [0061].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
7/16/2022